Citation Nr: 1628999	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  13-28 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional Post-9/11 GI Bill (Chapter 33) educational benefits in excess of 48 months.


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel











INTRODUCTION

The Veteran had several periods of active duty service in the Air Force Reserves and the Air Force National Guard between 1993 and 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2015, the Board remanded the claim for further development.  The matter is now back before the Board.


FINDING OF FACT

The Veteran received the maximum aggregate period of 48 months of educational assistance under the Post-9/11 G.I. Bill (Chapter 33), the Dependents' Educational Assistance program (Chapter 35), and the Montgomery G.I. Bill - Selected Reserve (10 U.S.C. Chapter 1606).


CONCLUSION OF LAW

Entitlement to education benefits in excess of 48 months is not warranted.  38 U.S.C.A. § 3695 (West 2014); 38 C.F.R. §§ 21.4020, 21.9500-21.9770 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claim in December 2015 for additional evidentiary development.  In particular, the Board instructed the AOJ to associate with the education file all of the Veteran's educational benefits records dated from 1992 to 2011.  Specifically, the Board instructed the AOJ to include records of the Veteran's Dependents' Educational Assistance program (Chapter 35) benefits relating to his pursuit of college between 1992 and 1996, his flight training that commenced in March 2002, and his flight training that commenced in November 2011.  The Board also instructed the AOJ to provide notice to the Veteran as to how and when he used his maximum of 48 months of VA educational benefits; the Board requested a detailed explanation as to how the Veteran used his maximum educational assistance.

The AOJ obtained the records of the Veteran's  Dependents' Educational Assistance program (Chapter 35) benefits relating to his pursuit of college between 1992 and 1996, and associated them with the claims file.  With respect to the Veteran's flight training that commenced in 2002, with the exception of the months of March and April 2002, the AOJ indicated that it was unable to obtain the monthly flight certification forms for the Veteran's subsequent monthly training during this period.  The AOJ explained that at that time, the St. Louis, Missouri VA Regional Processing Office processed benefits for vocational flight training for those claimants whose qualifying service was with the Air National Guard (as was the Veteran's case).  As such, the monthly certifications of flight training were not required to be associated with the hardcopy education file.  The AOJ indicated that since the monthly flight certification forms were not required to be saved, there was no way to obtain the remaining monthly flight certifications for the Veteran's subsequent monthly training.  However, the AOJ indicated that it was able to determine the amount of entitlement used during this period from information from an e-mail from the VA St. Louis noting that the Veteran only had one month of entitlement remaining in July 2003 and from copies of the Veteran's historical Department of Treasury records pertaining to his Montgomery G.I. Bill - Selected Reserve (10 U.S.C. Chapter 1606) benefits paid for flight training.  

The AOJ readjudicated the Veteran's claim in a March 2016 Supplemental Statement of the Case (SSOC).  The SSOC provided a detailed and comprehensive explanation as to how the Veteran used his maximum educational assistance, as requested by the Board.

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) has held that Veterans Claims Assistance Act (VCAA) notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).

In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure for claims was contained in 38 C.F.R. § 21.1031  and not the VCAA. See 38 C.F.R. § 21.9510  (specifically applying the provisions of subpart B and 38 C.F.R. § 21.1031 to claims for educational assistance under Chapter 33).  In addition, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  Sabonis v. Brown, 6 Vet. App. 426 (1994); see also Mason v. Principi, 16 Vet. App. 129 (2002).

III.  Law and Regulations

Where an individual is eligible for two or more education programs, including but not limited to under 38 U.S.C Chapters 30 (Montgomery G.I. Bill), 33 (Post-9/11 G.I. Bill), and 35 (Dependents' Educational Assistance), and 10 U.S.C. Chapter 1606 (Montgomery G.I. Bill - Selected Reserve), the aggregate period for which any person may receive educational assistance may not exceed 48 months.  See 38 U.S.C.A. § 3695 (West 2014); 38 C.F.R. § 21.4020 (2015).

Generally, under the Post-9/11 G.I. Bill (Chapter 33), an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance).  38 U.S.C.A. § 3312 (West 2014); 38 C.F.R. § 21.9520 (2015).

Under the Dependents' Educational Assistance program (Chapter 35), eligible individuals are entitled to "an aggregate period not in excess of 45 months (or the equivalent in part-time training)" of educational assistance.  38 U.S.C.A. § 3511 (West 2014); 38 C.F.R. § 21.3020 (2015).  

Under the Montgomery G.I. Bill (Chapter 30), "most individuals are entitled to 36 months of assistance" (or its equivalent in part-time educational assistance).  38 C.F.R. § 21.7072 (2015); see also 38 U.S.C.A. § 3013 (West 2014).  

Under the Montgomery G.I. Bill - Selected Reserve (10 U.S.C. Chapter 1606), "the maximum number of months of educational assistance that may be provided to any person under this chapter is 36 (or the equivalent thereof in part-time educational assistance)."  10 U.S.C.A. § 16131(c)(2); see also 10 U.S.C.A. § 16131(f)(1) (flight training is to be paid "in the amount equal to 60 percent of the established charges").

IV.  Analysis

The Veteran appeals the denial of additional Post-9/11 GI Bill (Chapter 33) educational benefits for flight training he pursued between November 2011 and December 2011.  In particular, a January 2012 RO determination denied all but $50.00 worth of benefits, noting that the Veteran had already used all but three days of his maximum of 48 months of VA education benefits (prior to the commencement of his flight training in November 2011).

As the Veteran was eligible for more than one VA education benefit, the combined 48 months of entitlement rule is applicable here.  See 38 U.S.C.A. § 3695 (West 2014); 38 C.F.R. § 21.4020 (2015).  

By way of background, initially, educational assistance was used for the Veteran's enrollment under the Dependents' Educational Assistance program (Chapter 35) for a total of 36 months and three days.  Specifically, the Veteran used entitlement to education benefits from September 28, 1992, to June 12, 1993 (8 months, 15 days); September 17, 1993, to June 11, 1994 (8 months, 15 days); September 26, 1994, to November 30, 1994 (2 months, 5 days); December 1, 1994, to January 1, 1995 (23 days); January 2, 1995, to June 10, 1995 (5 months, 9 days); and from September 20, 1995, to August 16, 1996 (10 months, 27 days).

Next, in November 2001, the VA received the Veteran's application for VA educational assistance benefits for flight training.  In October 2002, the Veteran was awarded 11 months and 27 days of entitlement under the Montgomery G.I. Bill - Selected Reserve (10 U.S.C. Chapter 1606).  The notice from the RO explained the flight training was approved under the Montgomery G.I. Bill, and that the Veteran had 11 months and 27 days of benefits remaining, effective from the beginning of his flight training in March 2002, which would be reduced by one month for each $272.00 of benefits paid.  

The evidence shows that the Veteran's flight training began on March 19, 2002.  As noted above, with the exception of the months of March and April 2002, the RO was unable to obtain the monthly flight certification forms for the Veteran's subsequent monthly training during this period.  However, an e-mail from the VA St. Louis dated in December 2011 noted that the Veteran had one month of Montgomery G.I. Bill - Selected Reserve (10 U.S.C. Chapter 1606) entitlement remaining in July 2003.  The evidence shows that the Veteran was paid flight benefits under the Montgomery G.I. Bill - Selected Reserve (10 U.S.C. Chapter 1606) for the months of March 1, 2002, through July 31, 2002, and he was paid twice for the months of March 1 to May 31, 2002.  

According to the Department of Treasury payment history records, payments were processed as follows: $1,208.22 on July 3, 2002; $1,393.92 on August 16, 2002; $2,770.50 on October 24, 2002; $274.56 on August 22, 2003; and $50.00 on February 6, 2012.  As the Veteran had received duplicate funds, $2,602.14 of the October 24, 2002, payment was not used in the entitlement charged calculations for his flight.  As noted above, the award letter dated in October 2002 indicated that entitlement would be charged one full month for each $272.00 of benefits paid.  The record reflects that a total of $3,095.06 was paid for the Veteran's flight training.  Therefore, a total of 11 months and 24 days of entitlement was charged for the Veteran's Montgomery G.I. Bill - Selected Reserve (10 U.S.C. Chapter 1606) flight benefits.  As the Veteran had 11 months and 27 days of entitlement remaining of the combined 48 months of entitlement as of the beginning of his Montgomery G.I. Bill - Selected Reserve (10 U.S.C. Chapter 1606) flight training, and he used 11 months and 24 of those days, he only had three days of entitlement available to use under another VA education benefit after this period.

Finally, in September 2011, the VA received the Veteran's application for Post-9/11 GI Bill (Chapter 33) benefits for flight training.  An e-mail dated in December 2011 reflected that at this time, the Veteran had three days of entitlement remaining.  

The facts do not appear to be in dispute.  At the time the VA received the Veteran's application for Post-9/11 GI Bill (Chapter 33) benefits, he had used 36 months and three days of Dependents' Educational Assistance program (Chapter 35) benefits, and 11 months and 24 days of Montgomery G.I. Bill - Selected Reserve (10 U.S.C. Chapter 1606) benefits, for a total of 47 months and 27 days of VA education benefits.  Consequently, he had three days of Post 9/11 GI Bill (Chapter 33) benefits available.  The record shows that the Veteran used these remaining benefits, thereby exhausting his 48 months of education benefits on November 7, 2011, and resulting in a denial of VA educational benefits for flight training he pursued between November 2011 and December 2011 (with the exception of $50.00).

The Veteran does not dispute that he has not used the 48 months of benefits, but rather contends that he was told over the phone by VA employees on numerous occasions beginning in October 2011 that he had 11 months and 27 days of remaining educational benefits, and that he relied on this information when he enrolled in flight training coursework pursued in November to December 2011 under the Post-9/11 G.I. Bill.  See February 2012 statement.  The Veteran indicates that this misinformation created a financial hardship and requests that the previously reported 11 months and 27 days of benefits be made available for use.  See April 2016 statement.  The Board acknowledges that the Veteran was not initially made aware that he only had three days of entitlement remaining when he enrolled for flight training, which resulted in an overpayment.  However, the Board notes that in June 2012, the Committee on Waivers and Compromises waived the entire overpayment.

The Board is sympathetic to the Veteran and the fact that it appears that he was not initially informed that he only had three days of entitlement remaining when he enrolled for flight training.  The law, however, is clear and it prohibits the Veteran from entitlement to a total aggregate of educational assistance under two or more programs, including Chapter 33, in excess of 48 months unless otherwise permitted by some exception.  

The United States Supreme Court has held that "payments of money from the Federal Treasury are limited to those authorized by statute."  See OPM v. Richmond, 496 U.S. 414, 416   (1990); McTighe v. Brown, 7 Vet. App. 29 (1994) (holding that Richmond meant VA could not pay benefits unless authorized by Congress).  There is no basis in law or fact whereby the Veteran may be granted more than 48 months of combined education benefits.  The law in this case, therefore, and not the evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, entitlement to additional educational assistance under 38 U.S.C.A. Chapter 33 must be denied.

Finally, the Board acknowledges that 38 U.S.C.A. § 3695(b)  permits the provision of additional benefits under Chapter 31 if the Secretary determines that such benefits are necessary to accomplish the purposes of the rehabilitation program.  However, additional benefits under Chapter 31 are outside of the scope of the instant appeal, which is limited to additional benefits under Chapter 33.






ORDER

Entitlement to additional Post-9/11 GI Bill (Chapter 33) educational benefits in excess of 48 months is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


